On behalf of the
Government and people of Thailand, I extend my warm
congratulations to you, Sir, upon your unanimous election
to the presidency of the fifty-fourth session of the General
Assembly. I am confident that with your leadership and
experience this session will complete its work successfully
and set the stage for the Millennium Assembly and the
millennium summit next year.
I should also like to take this opportunity to pay
tribute to Mr. Didier Opertti, President of the Assembly at
its fifty-third session. My delegation truly appreciates his
leadership and his tireless dedication to the heavy
responsibilities entrusted to him during the past year.
May I on behalf of the Government and people of
Thailand congratulate the Republic of Kiribati, the Republic
of Nauru and the Kingdom of Tonga on their admission as
new Members of the United Nations, which further
reinforces the universal character of the Organization.
As we gather on the threshold of the new millennium,
we find the United Nations and the international community
are still preoccupied with maintaining international peace
and security. Yet this is only one of the many purposes of
our Organization; to achieving international cooperation in
solving international problems of an economic, social,
cultural or humanitarian character and in promoting and
encouraging respect for human rights and fundamental
freedoms for all is no less an important goal in our Charter.
Invariably, the traditional security paradigm
predominates in the discussions and ensuing actions
regarding international peace and security. A decade after
the end of the cold war, global and regional organizations
tend to focus their efforts primarily on traditional security
concepts and related tools for solving security problems. In
South-East Asia, the Association of South-East Asian
Nations (ASEAN) Regional Forum (ARF), which deals
with some aspects of security issues in this traditional
sense.
But the traditional concepts of security are woefully
inadequate to meet the new challenges faced by mankind.
The very narrow scope of its definition serves as an
intellectual strait-jacket which limits our ability to
conceptualize and respond to new threats of our time.
This fifty-fourth session of the General Assembly is
being conducted under the menacing shadows of the
conflicts in Kosovo and East Timor. All of us are
preoccupied with the implications and consequences of
the ways in which we choose to handle these conflicts.
More and more, we in the international community
are being faced with conflicts within States, not between
or among States, as in the past. Rather than State rights,
State interests, State sovereignty, we now have to grapple
with the defence of the common good, the protection of
rights beyond borders and intervention to promote and
safeguard humanitarian ideals and objectives.
Our Organization is now being challenged to provide
clear guidelines for the collective pursuit of these new
lofty goals and this complex agenda. Unless and until we,
as the foremost Assembly of mankind, come up with
criteria, objective and consensual, the international
community will not be able to address the many lurking
internal conflicts effectively. The period between now and
the millennium summit next September is an opportune
time for our collective deliberation on this issue. And I
commend the Secretary-General for his leadership role in
launching the process of consultation at the beginning of
the session. My delegation pledges its full cooperation
with him and with all representatives in the Assembly for
the successful outcome of this historic search.
But let us not forget that before we can protect and
promote those common interests, save rights beyond
borders and think about intervention on the ground of
humanitarian concerns, we have to make sure that we are
in agreement about what it is that we must, that we want
to, protect and promote.
I propose that we should begin to change our
traditional, exclusive preoccupation with the security and
sovereignty of States to serious consideration on the
emerging concept of human security. It is a concept
which attempts to take us beyond the traditional meaning
of security, by addressing new issues. The scope of what
falls within the realm of human security is still not yet
well defined, except to place people at the centre of our
definition of security. Security is now people-related more
than State-related.
10


One interpretation of human security in vogue includes
upholding human dignity, protecting and promoting human
rights and use of humanitarian law, shielding women,
children and non-combatants from the effects of armed
conflicts, and combating terrorism. We have also seen
concerted action to meet these objectives through joint
efforts to eradicate anti-personnel landmines, prevent the
proliferation of small arms and struggle against organized
crime. This somewhat limited interpretation of human
security emphasizes physical protection of the human
person, and strives to provide human beings with freedom
from fear. This is a step in the right direction.
But it is not sufficient. We think human security
should be more comprehensive. Can we afford to continue
to attach less importance to addressing the social and
economic dimensions of human security? Can we honestly
enjoy genuine security amidst l.3 billion people who live on
less than $1 a day, or another 840 million who remain
malnourished? Can we fully enjoy freedom from fear
without having freedom from want, which emanates from
living in an environment free from infectious disease,
illiteracy, poverty, natural disaster and social unrest? If we
are to give importance to protecting children from harmful
effects during times of war, should we not give equal
importance to providing children with basic benefits during
times of peace? We cannot turn a blind eye to the need to
secure for people their freedom from want. We believe that
human beings will begin to enjoy genuine security only if
they have a chance to make a living, to be able to stand on
their own two feet, to have equal opportunities to develop
their livelihoods and to make their own decisions about
their own futures. This will not happen so long as people
are threatened by socio-economic ills such as poverty,
disease, environmental degradation and social vices,
including drugs.
The need to pursue human security in such a broader
and more comprehensive definition is made even more
urgent by the multifaceted challenges that we face from
unbridled globalization. Granted, globalization has created
many important opportunities and benefits, such as the
creation of more competitive world markets, which has led
to greater efficiencies in production and faster economic
growth. But I ask the question: has globalization helped
eradicate poverty in the marginalized subregions of the
world, or eliminated social and economic inequities even in
the developed world? We cannot deny that uncontrolled
market forces and unfettered short-term capital flows, to
take but a few examples of globalization, have had
devastating consequences on our economies, social
cohesion, political stability and cultural identity — in
many cases for the worse rather than for the better.
The events of the recent financial crisis in Asia have
brought us face-to-face with the worst consequences of
globalization. Millions of adults were unemployed and a
large number of children were forced to leave school.
But, if anything, the crisis has made us even more
determined to meet this challenge, which, though
primarily financial in nature, has had immense social
consequences. We have learned that the multifaceted
nature of the challenge of globalization requires a
multifaceted response.
In our case, besides the traditional economic reforms
and adjustments undertaken, we also sought to focus our
efforts on addressing the short-term and long-term threats
to the viability and welfare both of individuals and of our
society. We therefore give strong priority to promoting
the establishment of adequate social safety nets and the
development of human resources. This strategy puts
people at the centre of our national efforts to bring about
our economic revival. I can proudly say that our efforts
have finally borne fruit. We have emerged from the crisis
more competitive, more resilient and better prepared,
economically and socially.
At the global level, I firmly believe that to meet the
challenges of globalization and take the most advantages
from its benefits, we must join hands to promote
globalization with a human face. This is not a new idea.
Secretary-General Kofi Annan has spoken of it. The
United Nations, particularly the United Nations
Development Programme, has long been a proponent of
this concept. Unfortunately, when it was introduced some
years ago, it was still considered an idea far beyond its
time. If we still find such a concept revolutionary, we are
indeed behind the times.
We need to ensure that globalization leads us to,
among other things, greater equity among peoples and
nations; the easing of social tensions and the
strengthening of communities; the inclusion of a greater
number of economies as stakeholders and co-partners in
the building of the global economy; declining poverty and
the reduction of the income gap between the very rich
and the very poor; enhanced protection and preservation
of our environment; greater protection and promotion of
human rights and fundamental freedoms; and, perhaps
most importantly and very simply, a better life for all
peoples.



The holding of the tenth session of the United Nations
Conference on Trade and Development — UNCTAD X —
in Thailand in February 2000 will be an important, defining
moment in our quest to promote globalization with a human
face. We will consider all these challenges together. We
hope to be able to tame the tsunami of globalization and
turn it into a benevolent force of reconstruction and
equitable distribution of wealth and opportunities, and not
the menacing force of destruction and destabilization it has
thus far been.
I am pleased to report that our preparations for
UNCTAD X are going well. I wish to take this opportunity
to convey the Thai Government's assurance to all of you in
the Assembly that Bangkok will be fully prepared for
UNCTAD X in February 2000. Thailand, as the host
country, strongly encourages all Member States to consider
sending to Bangkok delegations at the highest level
possible.
Joining hands to promote globalization with a human
face is a distinct contribution to promoting human security.
The United Nations is already playing a leadership role in
realizing this goal at the global level. But the United
Nations cannot do it alone. It needs to forge a partnership
with the non-governmental sector, especially the private
sector and civil society, and with other international
organizations. In a sense, our endeavour to define and,
indeed, to promote human security has philosophical and
practical implications — both positive and negative — for
us as sovereign States and for the United Nations as the
leading global multilateral Organization. We are embarking
on an effort to define what the key role of the United
Nations will be in the next millennium. I urge all of us to
contribute to this important mission together.









